United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-31257
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HERMAN TURLICH, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-212-ALL
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel for Herman Turlich, Jr., has moved for leave to

withdraw from this appeal and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).    Turlich has filed a

response to the motion, contending that the district court erred

in determining his sentence.

     Our independent review of the brief, the record, and

Turlich’s response discloses no nonfrivolous issue for appeal.

Turlich waived the right to appeal his sentence, allowing only


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-31257
                               -2-

for appeals from sentences above the statutory limit or outside

the determined guideline range.   The sentencing issue he asserts

is waived as Turlich’s sentence fell within the guideline range

determined by the district court.    See United States v. Melancon,

972 F.2d 566, 567 (5th Cir. 1992).

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.